Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of claims 1 and 8-12 under 35 USC 112(b) has been withdrawn in response to amended claims 1 and 9 submitted on 10/19/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 USD 112(b) due to following reason:

Claim 2 recites “determine whether the grasped object is a subject of upside release that has high physical stability and low possibility of falling down when released from above”. It is unclear what low possibility of falling down when released from above means because, any object that is released from above will fall down due to gravity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US Patent No. 9102055) in view of Chitta (US Publication No. 20200047331), Koga (US Publication No. 20150246778) and Wagner (US Publication No. 20170136632).

For claim 1, Konolige teaches: An object handling device that causes a hand to grasp, convey, and place an object in a container (Column 5 lines 14-31, disclosing system for automated loading of objects into a container. Column 4 lines 4-8, disclosing a robotic arm, configured to grab, move, or otherwise manipulate physical objects, such as boxes) the object handling device comprising one or more processors (column 2 lines 32-26, disclosing at least one processor included in robotic manipulator system) configured to: 

generate a shape of object from an image obtained by imaging the object (column 8 line 62 – column line 3, disclosing model of objects in 2D and.or 3D may be determined. And sensor 106 captures data to determine shapes of individual boxes. Column 3 line 64, disclosing the terms "sensor," "camera,"or "optical sensor" may be used interchangeably);

calculate an expanded interference region by combining an interference region of the hand interfering with another object (column 10 lines 39-64, disclosing performing collision checks to plan a collision free trajectory for robot arm. Trajectory is planned by determining location of objects and surfaces in the environment, therefore interference region of robot with another object calculated) and an interference region of the grasped object interfering with the another object (column 24 lines52-66, disclosing a box to be moved is selected on criteria that it does not disturb other boxes when moved i.e. interference with another object is calculated. Column 5 lines 50-57, disclosing loading a truck, it is to be understood that substantially the same method can also be used for unloading the truck as well); 

calculate at least a placement position among the placement position and a placement posture of the object in the container based on information on an obstacle in the container and the 

 Konolige teaches of release position and placement position (Column 8 lines 14-27, disclosing cues such as barcodes, texture coherence, color, 3D surface properties, or printed text on the surface may also be used to identify an object and/or find its pose in order to know where and/or how to place the object i.e. placement posture of the object i.e. release position).

However Konolige does not explicitly disclose placement position and release position to be different positions in the workspace. Therefore Konolige does not teach “calculate a release position at which the hand releases the object, on the basis of the placement position of the object”.

Chitta teaches calculate a release position at which the hand releases the object, on the basis of the placement position of the object ([0042], disclosing control system is aware of position of robot and position and top surface of the robot. Height H of bottom surface of relative to support surface of conveyor is measured. Height information is utilized by robot to minimize drop height and prevent damage to box or items contained within. Release position is the height from which the box is released by robot. Object is dropped where is needs to land on conveyor surface i.e. placement position).


Konolige teaches of generating shape of the object however does not explicitly teach that shape is determined after the object is grasped.

Wagner teaches generating shape of grasped object ([0026], disclosing a robotic arm picks an article and places it in front of a scanner to obtain its shape information).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Konolige to generate shape of grasped object as taught by Wagner to obtain precise shape information of the object that could be inaccurate due to presence of other objects around it before grasping it.

Konolige also does not teach “the expanded interface region has a rectangular shape and is set by deriving a shape corresponding to a logical disjunction of the interference region of the hand viewed from above and the interference region of the grasped object viewed from above and making sides of the derived shape parallel to respective sides of the interference region of the grasped object”.


It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Koga to circumscribe the interference region of object as well as robot hand as rectangular shape as taught by Koga to simply calculation of interference possibility. 

For claim 8, Konolige modified through Chitta, Koga and Wagner teaches: The object handling device according to claim 1, 

Modified Konolige further teaches: wherein the processors set a plurality of areas in the container to set the placement position of the object in the areas, and allocate the areas in accordance with a kind of the object to transfer (figure 4C and column 24 lines 22-24, disclosing boxes are arranged proximate to each other. Also figure 2C and column 10 lines 4-17, disclosing a stack of boxes. Column 8 lines 14-27, disclosing object placement position is identified. Column 12 lines 32-44, disclosing pick and place location is used for intelligent grasp location and motion. Column 8 lines 14-27, disclosing cues such as barcodes, texture coherence, color, 3D surface properties, or printed text on the surface may also be used to identify an object and/or find its pose in order to know where and/or how to place the object i.e. placement 

For claim 10, Konolige modified through Chitta, Koga and Wagner teaches: The object handling device according to claim 1, 

Modified Konolige further teaches: wherein the processors calculate the information on an obstacle in the container by combining history information on the object placed in the container and sensing data on the object at an actual position in the container (Column 10 lines 39-44, disclosing determining 3D location of objects and surfaces in the environment to optimize trajectory in presence of obstacles. Trajectory optimizer works in real time and accepts many kinds of constraints, therefore it utilizes 3D location of objects from memory as well as new information on objects in real time i.e. as objects are placed. Column 15 line 61 to column 16 line 9, disclosing accumulating information about physical objects in the environment as they interacted with and information about boxes in the environment i.e. container is learned i.e. updated by combining history information and actual information. When all the boxes except the one being moved are obstacles).

For claim 11, Konolige modified through Chitta, Koga and Wagner teaches: The object handling device according to claim 1, 

Modified Konolige further teaches: where in the processor acquire in advance a size of a cuboid object to be grasped by the hand, and determines, in accordance with the acquired size, which 

For claim 12, Konolige modified through Chitta, Koga and Wagner teaches: The object handling device according to claim 1,

Konolige does not explicitly teach “wherein when the grasped object has a shape other than a rectangle in a plan view, the interference region of the grasped object is set to a rectangular region circumscribing the shape of the grasped object.

However as explained in claim 1, the modification through Koga teaches setting interference region to a rectangular shape. Furthermore Koga teaches of circumscribing rectangular interference region to the shape of object (Figure 8a and [0072], disclosing vision sensor 14 obtains the circumscribed rectangles M' (depicted by dotted lines) respectively based on the actual shapes of the articles M, and the interference judging section 18 judges as to whether the interference is caused, by using the circumscribed rectangles M' as the shape information Ds).
Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention circumscribe a rectangular region on shape of object to simplify calculation of possible interference. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US Patent No. 9102055) in view of Chitta (US Publication No. 20200047331), Koga (US Publication No. 20150246778), Wagner (US Publication No. 20170136632) and Kimoto (US Publication No. 20170146341).

For claim 9, Konolige modified through Chitta, Koga and Wagner teaches: The object handling device according to claim 1, 
Modified Konolige does not disclose: wherein the processors calculate the placement position of the object such that the center of gravity of the object and a previously placed object in the container is to be lowered after placement of the object from before the placement of the object.

Kimoto teaches of calculate the placement position of the object such that the center of gravity of the object and a previously placed object in the container is to be lowered after placement of the object from before the placement of the object ([0082-0083] and figures 13-14, disclosing box A is placed in the interior of storage area. When box A is placed, the center of gravity of storage area is lowered to bottom left corner. [0077-0078], disclosing center of gravity position of all boxes have to be inside a lower area for a particular layer to be selected. Therefore the first box lowers the center of gravity of container and placement of additional boxes it calculated and selected such that the center of gravity of all the boxes remains within a boundary).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Konolige to calculate the placement position of the object such that the center of gravity of the object and a previously placed object in the .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US Patent No. 9102055) in view of Chitta (US Publication No. 20200047331).

For claim 2, Konolige teaches, an object handling device that causes a hand to grasp and transfer an object into a container (Column 5 lines 14-31, disclosing system for automated loading of objects into a container. Column 4 lines 4-8, disclosing a robotic arm, configured to grab, move, or otherwise manipulate physical objects, such as boxes), the object handling device comprising one or more processors (column 2 lines 32-26, disclosing at least one processor included in robotic manipulator system) configured to: 

calculate a placement position of the object in the container on the basis of information on an obstacle in the container (column 10 lines 39-64, disclosing performing collision checks to plan a collision free trajectory for robot arm. Trajectory is planned by determining location of objects and surfaces in the environment, therefore interference region of robot with another object calculated. Column 12 lines 45-55, disclosing objects are placed to achieve dense packing and stable packing that will not easily collapse. Both dense and stable packing require that objects are placed precisely at specific positions), an interference region of the hand interfering with another object (column 10 lines 39-64, disclosing performing collision checks to plan a collision free trajectory for robot arm. Trajectory is planned by determining location of objects and 

Konolige teaches of release position (Column 8 lines 46-60, disclosing planning to guide the robot arm to pick up a box and place it where it needs to go i.e. release position. Column 5 lines 14-22, disclosing if an example describes a method for loading a truck, it is to be understood that substantially the same method can also be used for unloading the truck as well. Column 12 lines 13-24, disclosing boxes are efficiently moves to determined locations and physical and simulated stacks may be continuously monitored for quality of the stack. Stacking objects requires that they are placed vertically above another object i.e. multiple objects are placed at same position and each object it placed at position at a distance from same position i.e. bottom).

However Konolige does not explicitly teach: determine whether the grasped object is subject of upside release that has high physical stability and low possibility of falling down when released from above; and
 in response to the grasped object being subject of upside release, calculate, as a release position of the grasped object, a position vertically above the placement position within a given distance.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Konolige to calculate, as a release position of the grasped object, a position vertically above the placement position within a given distance as taught by Chitta to prevent damage to box and items within. Boxes that are less prone to damage or do not contain fragile items may be dropped from a higher release position, doing so saves time, energy and computational resources that will consumed if object is released when it makes contact with conveyor surface. Modification thereby increases efficiency of the system.

For claim 3, Konolige modified through Chitta teaches: The object handling device according to claim 2, 

Modified Konolige further teaches: wherein the processors set the release position such that the grasped object is placed vertically directly above the placement position (as explained in claim 2, modified Konolige sets released position such that object is directly above the placement position).

For claim 4, Konolige modified through Chitta teaches: The object handling device according to aim 3, 

Modified Konolige further teaches: wherein the processors calculate the release position such that the interference region of the hand does not interfere with the container or the obstacle in the container (column 10, lines 49-64, disclosing collision checking for robot arm and robot arm quickly responds to changes and an optimizer may accept arbitrary constraints in the form of costs, such as to keep a certain distance away from objects or to approach a goal position from a given angle. Goal position is release position and it is calculated such that to avoid interference with objects i.e. obstacles. Column 24 lines52-66, disclosing a box to be moved is selected on criteria that it does not disturb other boxes when moved i.e. interference with another object is calculated. Column 5 lines 50-57, disclosing loading a truck, it is to be understood that substantially the same method can also be used for unloading the truck as well: See also claim 2 for modification of calculating release position).

For claim 5, Konolige modified through Chitta teaches: The object handling device according to claim 2, 

wherein the processors calculate at amount of geometric or dynamic features of the object to release (column 19 lines 25-41, disclosing determining and estimating height and width of a box i.e. its geometric features), calculate a distance between the placement position and a position of the object when released, and calculates a height of the release position for maintaining physical stability of the object after released (as explained in claim 2, modified Konolige calculates release height or object to minimize damage to box. Release height is distance between placement position and position of object when released, and height is calculated such that damage to box is prevented i.e. physical stability of object after being released is maintained).

Allowable Subject Matter
Claim 6 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664